DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement dated 10/2/2019 has been considered and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedina (DE10115848 and corresponding English language machine translation).
With respect to claim 1, the reference of Pedina discloses a tempering block module (32) for a device for thermal treatment of samples comprising: a tempering block (12); an ejection 
With respect to claim 2, the first and second ejection plungers and plunger drivers are considered to meet the limitation “a plurality” as required of claim 2.
With respect to claim 3, the ejection plungers are arranged on a periphery of the tempering block (see recesses 18-24).
With respect to claim 4, the device also includes a tempering element (Peltier elements, page 6 of the machine translation) and a heat sink (cooling ribs (26)).
With respect to claim 5, the first and second ejection plungers are mounted directly or indirectly on the heat sink (26) via one or more further components (Figs. 3 and 4).
With respect to claim 7, the reference of Pedina discloses a device for thermal treatment of samples comprising: a base unit (34) a tempering block module (32) disposed in the base unit .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pedina (DE10115848 and corresponding English language machine translation).
The reference of Pedina has been discussed above with respect to claim 1.
Claim 6 differs by reciting that the plunger drives are linear motors.
In the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to employ alternative drive mechanisms, such as .

Claims 7, 8, 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeli (US 6,197,572) in view of Pedina (DE10115848 and corresponding English language machine translation).
With respect to claims 7 and 8, the reference of Schneebeli discloses a device for a thermal treatment of samples (thermal cycler), comprising: a base unit (17, 48) including a receiving region (Fig. 3, area holding block (71)) configured for receiving one or more reaction vessels (13); a tempering block (71) disposed in the receiving region (Fig. 3); a cover (14) configured to close off the receiving region, and to translate from an open first position (Fig. 6) to a closed second position (Fig. 2), the cover including a cover plate (15) having a front surface, the front surface configured to apply a pressing force against reaction vessels disposed on the tempering block when the cover is in the second position; at least one connecting element (25, 26, 51-54) connected to the cover; a cover drive (28, motor unit) (col. 3, lines 27-33) disposed in the base unit and coupled to the at least one connecting element (25, 26) as to drive the translation of the cover (14) from the first position to the second position and from the second position to the first position, wherein the cover drive is coupled to the at least one connecting element such that, during the translation from the first position (Fig. 6) to the second position (Fig. 2), the cover (14) with the cover plate (15), in a first movement segment, is initially translated from the first position (Fig. 6) to a third position (Fig. 8) in with the front surface of the cover plate (15) extends parallel to and spaced from the tempering block, and that the cover 
While the reference of Schneebeli discloses the use of an ejection mechanism (62-67) (col. 4, lines 46-55), claims 7 and 8 differ by reciting that the ejection mechanism includes a first and second ejection plunger and a first and second plunger drive.
The reference of Pedina discloses a tempering block module (32) for a device for thermal treatment of samples comprising: a tempering block (12); an ejection mechanism (72) configured to lift reaction vessels (124) disposed on the tempering block from the tempering block and including a first ejection plunger ((102 and 104) which correspond to recesses (18 and 20)) and a second ejection plunger ((102 and 104) which correspond to recesses (22 and 24)), wherein the first ejection plunger and the second ejection plunger are movably mounted in the tempering block module perpendicular to a plane in which the tempering block is arranged such that the first ejection plunger and the second ejection plunger are movable from a retracted first position (Fig. 4) with the tempering block module to a second position (Fig. 6) extended out of the tempering block module; a first plunger drive (62, 80, 94) operatively connected to the first ejection plunger and configured to drive movement of the first ejection plunger from the first position to the second position or from the second position to the first positon; and a second plunger drive (64, 80, 94) operatively connected to the second ejection plunger and configured to drive movement of the second ejection plunger from the first position to the second position or from the second position to the first position.

With respect to claim 10, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to employ alternative drive mechanisms, such as linear motors, to drive the plungers.  Use of a linear motor would avoid the use of additional transmission components which convert rotational motion into linear motion require for the movement of the ejection plungers.  Use of a single motor for all plungers or a single one for each plunger would have been well within the purview of one having ordinary skill in the art so as to reduce the amount of mechanical linkage required to mover the plungers from the first and second positions.
With respect to claims 12-14, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the movement of the ejector mechanisms with respect to the cover elements for the known and expected result of avoiding any interference between the two separately moving elements while maintaining the efficiency of the device.  Additionally while optimizing the simultaneous and synchronous movement of the elements, it would have been well within the purview of one having ordinary skill in the art to employ a single controller to simplify the control of the system and minimize costs.
With respect to claim 15, the combination of the references as discussed above with respect to claims 7 and 8 when used to thermal cycle a microtiter plate would include providing a device resulting from the combination of the references as discussed above with respect to claims 7 and 8 which includes a base unit and tempering block module, including the tempering block,; 
With respect to claims 16 and 17, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the movement of the ejector mechanisms with respect to the cover elements for the known and expected result of avoiding any interference between the two separately moving elements while maintaining the efficiency of the device.  Additionally while optimizing the simultaneous and synchronous movement of the elements, it would have been well within the purview of one having ordinary skill in the art to employ a single controller to simplify the control of the system and minimize costs.

Claims 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Schneebeli (US 6,197,572) in view of Pedina (DE10115848 and corresponding English language machine translation) taken further in view of Heimberg (US 6,153,426).
The combination of the references of Schneebeli and Pedina has been discussed above with respect to claims 7, 8 and 10.
Claims 9 and 11 differ by reciting that the cover drive includes structure for controlling the pressing force of the cover plate during the second movement segment.
The reference of Heimberg discloses that it is known in the art to provide a cover plate structure (9) with a drive device (20) which can be controlled to vary the force applied by the cover plate (9) (col. 5, lines 14-19).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/591,173 in view of Pedina (DE10115848 and corresponding English language machine translation). 
Copending claims 1-17 of US. Application No. ‘173 encompass a device that includes a thermal treatment device which includes a base unit; a tempering block module with a tempering block and a cover and cover plate which move in three separate positions are required of the instant claims.
While the reference of copending claims encompass the use of an ejection mechanism (copending claims 17 and 18), the instant claims differ by reciting that the ejection mechanism includes a first and second ejection plunger and a first and second plunger drive.
.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ the ejection mechanism disclosed by the reference of Pedina for the known and expected result of providing an alternative means recognized in the art to achieve the same result, removal of reaction vessels from a tempering block.
With respect to the claimed control and movement of the cover and plungers, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the movement of the ejector mechanisms with respect to the cover elements for the known and expected result of avoiding any interference between the two separately moving elements while maintaining the efficiency of the device.  Additionally while optimizing the simultaneous and synchronous movement of the elements, it would have been well within the purview of one having ordinary skill in the art to employ a single controller to simplify the control of the system and minimize costs.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of McPherson et al.(US 2018/0360023) is cited as prior art which pertains to the use of a plunger (54) and related drive for releasing a vial (11) from a heater block (42).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB